Case 5:20-cv-00478-GKS-PRL Document 14 Filed 12/14/20 Page 1 of 2 PageID 50




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

GALEN HAMPTON FILMORE,

       Plaintiff,

v.                                                               Case No: 5:20-cv-478-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                             ORDER
       This case is before the Court on the Commissioner’s motion to stay the case for ninety

days, or until the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 12). Due to public health concerns, the SSA

has transitioned to a maximum telework environment which prevented it from adhering to its

business process for preparing the transcript of the record in many cases. Additionally, the

complaints filed in SSA cases have increased, which has resulted in a backlog of work, making it

difficult for the agency to process the transcripts in a timely manner.

       Plaintiff has filed a response to the motion setting forth objections including that the

Commissioner has been asking for stays in cases for over eight months now, which will likely

cause delays in the later stages of the proceedings. (Doc. 13). Plaintiff’s point is well taken.

Plaintiff notes that he is agreeable to a 60-day extension for the Commissioner to file an answer

and transcript.

       Accordingly, the Commissioner’s opposed motion to stay (Doc. 12) is GRANTED in part.

The Commissioner shall file an answer and the transcript of the record for this case within 60 days.
Case 5:20-cv-00478-GKS-PRL Document 14 Filed 12/14/20 Page 2 of 2 PageID 51




       DONE and ORDERED in Ocala, Florida on December 14, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
